Appellant complains of our disposition of his contentions. It is first insisted that we were wrong in saying that no error was committed by the trial court in rejecting the testimony of Fred Curl to the effect that appellant's witness to an alibi, Beady Fears, told him (Curl) on the night of the alleged robbery, that appellant was there and in his room. His contention is based on the idea that Beady Fears had been impeached and that he was, therefore, entitled to support or corroborate by proof the fact of her having made this statement. As we understand the record, no attempt was made by the state to impeach Beady Fears by proof of statements made by her contradictory of her testimony as given upon this trial. It is only when this character of impeachment is attempted that we have held it permissible to sustain the witness by proof of prior statements similar to the testimony given. We are not aware of any decisions holding where impeachment is attempted by proof of conviction for felonies, or by proof of the witness having been charged with or convicted of offenses involving moral turpitude, that such impeached witness can be sustained by proof of statements of similar import to the testimony given by said witness. No such authorities are cited by appellant in his motion. *Page 498 
It is further contended that we should have held it erroneous for the state to ask Beady Fears, appellant's witness to an alibi, as stated in the original opinion, in reference to her having children and being then unmarried. For two additional reasons appellant's position is without merit. The question complained of was, if witness Fears had not some children now, and that she was at that time unmarried. Neither in the bill of exceptions, nor anywhere in the record, is it asserted that Beady Fears had never been married. That a woman has children, and that she is at the time unmarried, or without a husband, does not even suggest that she may not have been married, and that she may not be a widow. This court is compelled to take the record as it is made in the trial court and pass upon the questions raised in the light of what appears in the record. The other reason why no reversible error was committed in this testimony is that it appears from the statement of facts that Beady Fears was asked if she had not been prosecuted, convicted and paid a fine for being a vagrant, to-wit, a common prostitute, and that she admitted that she had. Immediately after making this answer she was asked in reference to having some children and being then unmarried as is complained of. If it be true that Beady Fears had children and had never married, the only effect of such proof would be to reflect upon her credibility as a witness, because such proof would suggest her unchastity, and, therefore, unreliability as a witness. The greater includes the less. It having been shown without objection that the witness was a common prostitute, it would be a stretch of the imagination to presume that harm could have resulted to appellant from allowing her to be asked if she had some children and was unmarried. We do not reverse cases upon claims of injury unless in some way we can reasonably conclude an injury to have been inflicted.
Being unable to agree with appellant, the motion for rehearing will be overruled.
Overruled. *Page 499